DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/11/2022. 
In the instant Amendment, claims 1, 3 and 5-7 have been amended.
Claims 1-10 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

       The amended claim 1, filed 01/11/2022, have overcome the rejections set forth in previous Office Action. The claims are now allowable. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

3. (Currently amended) The distance measuring camera as claimed in claim 2, wherein each of the epipolar lines in the second image respectively corresponding to the plurality of feature  [[.]] 
    PNG
    media_image1.png
    50
    416
    media_image1.png
    Greyscale
 
where
 
    PNG
    media_image2.png
    455
    440
    media_image2.png
    Greyscale
Page 4 of 21Application No. 17/260,196 Application Filing Date: January 13, 2021 
Docket No. AMP21301PCTUSwhere "xi"and "yi" are respectively x and y coordinates of arbitrary one of the plurality of feature points of the first subject image in the first image, "x2" and "y2" are respectively x and y coordinates of a feature point of the second subject image in the second image corresponding to the arbitrary one of the plurality of feature points of the first subject image, "Px" and "Py" are respectively values in x and y directions of a parallel disparity between the front principal point of the first optical system and the front principal point of the second optical system, "D" is a depth disparity in the optical axis direction of the first optical system or the second optical 2" is a pixel size of the second image sensor, "fi" is the focal length of the first optical system, "f2" is the focal length of the second optical system, "EP1" is the distance from the exit pupil of the first optical system to the image formation position of the first subject image when the subject is located at an infinite distance point, "EP2" is the distance from the exit pupil of the second optical system to the image formation position of the second subject image when the subject is located at the infinite distance point, "aFD1" is the distance from the front principal point of the first optical system to the subject when the first subject image is in best focus on the imaging surface of the first image sensor, "aFD2" is the distance from the front principal point of the second optical system to the subject when the second subject image is in the best focus on the imaging surface of the second image sensor, "ul" and "vi" are respectively x and y coordinates of an optical axis of the first optical system in the first image, "u2" and "v2" are respectively x and y coordinates of an optical axis of the second optical system in the second image, and "R11", "R12", "R13", "R21", "R22", "R23", "R31", "R32" and "R33" are Page 5 of 21Application No. 17/260,196Application Filing Date: January 13, 2021Docket No. AMP21301PCTUScomponents of a rotation matrix of the second imaging system with respect to the first imaging system.


9. (Currently amended) A distance measuring camera, comprising: 
a first imaging system including a first optical system for collecting light from a subject to form a first subject image and a first image sensor for imaging the first subject image to obtain a first image containing the first subject image; 
a second imaging system including a second optical system for collecting the light from the subject to form a second subject image and arranged so as to be shifted from the first optical 
a size obtaining part for detecting a plurality of feature points of the first subject image in the first image and measuring a distance between the plurality of feature points of the first subject image to obtain a size of the first subject image and detecting a plurality of feature points of the second subject image in the second image respectively corresponding to the plurality of feature points of the first subject image and measuring a distance between the plurality of feature points of the second subject image to obtain a size of the second subject image; and 
a distance calculating part for calculating a distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image which is obtained as a ratio between the size of the first subject image and the size of the second subject image obtained by the size obtaining part, 
wherein the size obtaining part detects the plurality of feature points of the second subject image in the second image by searching pixels on a plurality of epipolar lines in the second image respectively corresponding to the plurality of feature points of the first subject image, 
wherein the size obtaining part derives the plurality of epipolar lines in the second image respectively corresponding to the plurality of feature points of the first subject image based on a model in which characteristics and arrangements of the first imaging system and the second imaging system are taken into consideration, and Page 8 of 21Application No. 17/260,196 Application Filing Date: January 13, 2021 
Docket No. AMP21301PCTUSwherein each of the epipolar lines in the second image respectively corresponding to the plurality of feature points of the first subject image is represented by the following equation (1) [[.]] 

    PNG
    media_image3.png
    54
    450
    media_image3.png
    Greyscale
 
where

    PNG
    media_image4.png
    493
    475
    media_image4.png
    Greyscale

where "xi"and "yi" are respectively x and y coordinates of arbitrary one of the plurality of feature points of the first subject image in the first image, "x2" and "y2" are respectively x and y coordinates of a feature point of the second subject image in the second image corresponding to the arbitrary one of the plurality of feature points of the first subject image, "Px" and "Py" are respectively values in x and y directions of a parallel disparity between a front principal point of the first optical system and a front principal point of the second optical system, "D" is a depth disparity in the optical axis direction of the first optical system or the second optical system 1" is a pixel size of the first image sensor, "PS2" is a pixel size of the second image sensor, "fi" is a focal length of the first optical system, "f2" is a focal length of the second optical system, "EP1" is a distance from an exit pupil of the first optical system to an image formation position of the first subject image when the subject is located at an infinite distance point, "EP2" is a distance from an exit pupil of the second optical system to an image formation position of the second subject image when the subject is located at the infinite distance point, "aFD1" is a distance from the front principal point of the first optical system to the subject when the first subject image is in best focus on an imaging surface of the first image sensor, "aFD2" is a distance from the front principal point of the second optical system to the subject when the second subject image is in the best focus on an imaging surface of the second image sensor, "ul" and "vi" are respectively x and y coordinates of an optical axis of the first optical system in the first image, "u2" and "v2" are respectively x and y coordinates of an optical axis of the second optical system in the second image, and "R1", "R12", "R13", "R21", "R22", "R23", "R31", "R32" and "R33" are components of a rotation matrix of the second imaging system with respect to the first imaging system.

Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Ono (JP 2001-141422), and Masuda (US 2009/0214107).

by using at least: an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image which is obtained as a ratio between the size of the first subject image and the size of the second subject image obtained by the size obtaining part, a focal length of the first optical system, a focal length of the second optical system, a distance from an exit pupil of the first optical system to an image formation position of the first subject image when the subject is located at an infinite distance point, a distance from an exit pupil of the second optical system to an image formation position of the second subject image when the subject is located at the infinite distance point, a distance from a front principal point of the first optical system to the subject when the first subject image is in best focus on an imaging surface of the first image sensor, and a distance from a front principal point of the second optical system to the subject when the second subject image is in the best focus on an imaging surface of the second image sensor as cited in claim 1.
	 
Regarding claim 9, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitations wherein each of the epipolar lines in the second image respectively corresponding to the plurality of feature points of the first subject image is represented by the following equation (1) as cited in claim 9.

Regarding claim 10, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the limitations wherein the first 

Claims 2-8 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486